                   2:19-cv-02149-CSB-JEH # 11               Page 1 of 2                                                E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                           Thursday, 29 August, 2019 09:58:55 AM
                                                                                              Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Central District
                                             __________          of__________
                                                        District of Illinois

                        Daniel Deneen                          )
                             Plaintiff                         )
                                v.                             )      Case No.     2:19-cv-2149-CSB-EIL
      Thomas G. Miebach, Jennifer R. Maupin, et al.            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants Thomas G. Miebach and Jennifer R. Maupin                                                            .


Date:          08/29/2019                                                                s/ John F. Gibbons
                                                                                         Attorney’s signature


                                                                                     John F. Gibbons; 6190493
                                                                                     Printed name and bar number
                                                                                     Greenberg Traurig, LLP
                                                                                  77 W. Wacker Drive, Suite 3100
                                                                                        Chicago, IL 60601

                                                                                               Address

                                                                                        gibbonsj@gtlaw.com
                                                                                            E-mail address

                                                                                          (312) 456-8400
                                                                                          Telephone number

                                                                                          (312) 456-8435
                                                                                             FAX number
        2:19-cv-02149-CSB-JEH # 11               Page 2 of 2
                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS



                Daniel Deneen                      )
                   Plaintiff                       )
                      v.                           )    Case No. 2:19-cv-2149-CSB-EIL
 Thomas G. Miebach, Jennifer R. Maupin, et al.     )
                   Defendant                       )


                                  CERTIFICATE OF SERVICE

I certify that on _______________,
                   08/29/2019      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

_____________________________________________________________________________,
 all attorneys of record

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                                               s/ John F. Gibbons
                                                               Attorney’s signature

                                                          John F. Gibbons; 6190493
                                                         Printed name and bar number
                                                           Greenberg Traurig, LLP
                                                        77 W. Wacker Drive, Suite 3100
                                                              Chicago, IL 60601

                                                                     Address

                                                               gibbonsj@gtlaw.com
                                                                 E-mail address

                                                                 (312) 456-8400
                                                                Telephone number

                                                                 (312) 456-8435
                                                                  Fax number
